DETAILED ACTION
	Claims 1-20 are pending.  Of these, claims 120 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL.
Applicant’s election of urtica diocia, thymus vulgaris, and Rosmarinus officinalis as the elected species of first, second, and third herbs, is acknowledged.  Since Applicant did not point to any alleged deficiencies in the election requirement, the election has been treated as having been made without traverse.  The election of species requirement is still considered proper and is made FINAL.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2020 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11 recite the abbreviation “RT” in lines 4 and 8, respectively.  At least the first instance of an abbreviation in each set of claims should be accompanied by the fully spelled out term.  Although both claims 1 and 11 later recite the term “retention time,” this term should be paired with the first instance of the abbreviation.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said mammalian head.”  There is no antecedent basis for this limitation.  Clarification is required.  
Claim 8 recites “wherein said mixture is produced by admixing said mixtures,” which renders the claim unclear because the difference between “said mixture” and “said mixtures” is unknown.  Base claim 1 only refers to one mixture and not to “mixtures” in the plural.  Clarification is required.  
Claim 13 recites the kit of claim 11, wherein “said application means” is selected from a Markush group.  There is no antecedent basis for this limitation.  Clarification is required.  
Additionally, claim 13 recites a Markush group wherein one species is “especially aerosol spray dispensers.”  This limitation is unclear because the meaning of “especially” in this context is unknown.  Is the claim requiring the presence of an aerosol spray dispenser?  Clarification is required.  See MPEP 2173.05(d).  
Claim 18 recites that the herbal mixture “is configured to enhance one or more hair properties” selected from a Markush group.  This limitation is indefinite because it is unclear what must be done for the herbal mixture to be “configured” for the recited uses.  The Office has reviewed the specification but did not uncover any discussion of what it means for the mixture to be “configured.”  See, e.g., Example 3, wherein cosmetic products were tested for their effect on hair, and the cosmetic products are disclosed as comprising only a mixture of the first, second, and third herbs, without any additional ingredients or steps disclosed as being required in order for the product to be configured to treat hair.  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7, 10, and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
 Claims 5-7, 10, and 17 each recite an intended use of the mixture that is recited by the base claims, but without placing any additional limitations on the structure of the composition.  The mixture recited by base claims 1 and 11 is already capable of being used for the intended uses recited by claims 5-7, 10, and 17.  Therefore, these claims are not viewed as further limiting their base claims based upon the evidence of record.  
 Claim 18 recites that the herbal mixture “is configured to enhance one or more hair properties” selected from a Markush group.  This limitation does not appear to place any further limitations on the structure of the composition of the mixture of claim 11 from which claim 18 depends, since the mixture of claim 11 is viewed as already capable of enhancing the functional hair properties recited by claim 18 (see 35 USC 112(b) rejection, supra).  Therefore, claim 18 does not appear to further limit claim 11 based upon the evidence of record.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over FR3017300 (of record in IDS) as evidenced by the English translation thereof and in view of Chizick et al. (US Pat. No. 5,972,345).
As to claims 1-10, FR3017300 discloses a cosmetic composition (paragraph 1) for topical application for the treatment of hair and scalp, the composition comprising a mixture of the herbs thyme, rosemary, and urticaceae (i.e., thymus vulgaris, Rosmarinus officinalis, and the genus comprising urtica diocia of the claims)(paragraph 6).  The composition is formed by macerating each herb in a separate container in alcohol (“ethanol” of claim 3) for 8 days at 60 degrees under stirring, followed by filtering to produce maceration liquids that are then mixed together, and beaten into a cream (claims 4 and 9) after addition of petrolatum (a “hydration agent,” “oil,” and “thickener” of claims 3 and 8)(lines 87-114).  
Regarding claims 5-7 and 10, FR3017300 teaches a method comprising massaging the composition into the scalp (claim 5) for the purpose of preventing hair loss and promoting hair regrowth (claim 7)(lines 60-62).  Additionally, claims 5-7 and 10 are all directed to intended uses of the composition and as such are not granted any additional patentable weight.
As to claims 1-10, FR3017300 does not further expressly disclose that the particular species of urtica is urtica diocia as recited by claim 1, or that the herbs and herbal mixture have the premixing and postmixing specific rotation values, GCMS peaks, retention times, or retention time ratios recited by claims 1-2.  
Chizick discloses a natural preparation for the treatment of male pattern hair loss comprising an extract of stinging nettle (i.e., “urtica diocia”)((Abstract and column 3, line 59 through column 4, line 59).
As to claims 1-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the herbal mixture of FR3017300 by selecting an extract of urtica diocia as the type of urtica extract, because FR3017300 does not expressly teach the specific species of urtica diocia that should be used, which would have motivated the skilled artisan to search the art for species of urtica whose extracts would be useful in treating hair loss which would have led to Chizick, which expressly teaches that an extract from urtica diocia is useful as an active ingredient in treating hair loss, such that the skilled artisan reasonably would have expected that it could be used as an active for treating hair loss in the FR3017300 composition.  
Regarding the premixing and post mixing specific rotation values, GCMS peaks, retention times, and retention time ratios recited by the claims, the present specification discloses obtaining the herbal mixture simply by mixing the herbs and heating in water for about 90 minutes with or without a filter (see, e.g., Example 2).  Since FR3017300 discloses the use of the same herbs to form the herbal mixture, and discloses preparing the herbs to be mixed by heating them in ethanol, which, like water, is a polar solvent, the preparation process of FR3017300 is viewed as using herbs having substantially the same properties as the presently recited herbs and which upon mixing results in a composition having substantially the same properties as the composition of the present claims based upon the evidence of record.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claims 11-18 are rejected under 35 U.S.C. 103 as unpatentable over FR3017300 (of record in IDS) as evidenced by the English translation thereof and in view of Chizick et al. (US Pat. No. 5,972,345 as applied to claims 1-10 above, and further in view of Arnstein et al. (US Pat. Pub. 2011/0180090).
The teachings of FR3017300 are relied upon as discussed above.   Additionally, FR3017300 discloses that the mixture may be formulated as a cream as discussed supra, which is suitable for topical administration as recited by claim 16.  FR3017300 does not further expressly disclose, however, a kit comprising the herbal mixture as recited by claim 11 and which further comprises one of the application means recited by claim 13 such as a brush or comb.  
Arnstein discloses an application tool for applying a product to hair, the tool comprising a base and an applicator, wherein the applicator includes a brush section with bristles and a comb section with teeth (Abstract and claim 1 of Arnstein).  Arnstein teaches that using an applicator to apply a product to hair is advantageous because applying a hair product directly to hair from a container can be quite messy and further that it can be difficult to precisely control the amount of product being applied (paragraph 3).
As to claims 11-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of FR3017300 by including an application tool comprising a brush and a comb as taught by Arnstein along with the herbal mixture of FR3017300 so as to form a kit, because Arnstein teaches that using an applicator to apply a product to the hair is less messy and allows for greater control over the amount of product that is dispensed.  
Regarding claims 17-18, these products are merely intended uses of the herbal mixture and as such are not granted additional patentable weight.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645